UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-KA CURRENT REPORT Am. No. 1 Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February10, SearchPath International, Inc. (Exact name of registrant as specified in its charter) Delaware 000-53277 20-3171966 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 1350 Euclid Avenue, Suite325, Cleveland, Ohio 44115 (Address of principal executive offices) Registrant’s telephone number, including area code (Zip code) (216)912-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Section 5 — Corporate Governance and Management Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principle Officers. This Current Report on Form 8-K updates and clarifies the disclosure in our Current Report on Form 8-K filed on February 11, 2009 (the “Original 8-K”).As reported in the Original 8-K, on February 10, 2009, Michael W. Woods, a member of the Board of Directors and the Chief Financial Officer of SearchPath International, Inc. (the “Company”) tendered his official resignation from the Board of Directors, and his position as Chief Financial Officer of the Company, effective as of such date. Mr. Woods and the Company decided to part ways until the Company could afford a Chief Financial Officer of his caliber and not as a result of any disagreement between the Company and Mr.
